Citation Nr: 1534522	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2013 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  

This case was brought before the Board in February 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, specifically to provide the Veteran a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prostate cancer did not manifest in active service and any current prostate cancer is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a November 2012 notice letter sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records as well as post-service VA treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in April 2015.  The Board finds this examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and includes a full rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for prostate cancer.  He asserts prostate cancer is the result of exposure to asbestos while serving on U.S. Navy ships during active duty service.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Tumor, malignant, or of the barin or spinal cord or peripheral nerves" is listed as a chronic disease under 38 C.F.R. § 3.309(a).  

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), which provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates.  See M21-1MR, Part IV, Subpart ii, Ch.2, Section C, Topic 9.  In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, the most commonly occurring of which are interstitial pulmonary fibrosis or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; lung cancer, bronchial cancer, cancer of the gastrointestinal tract, cancer of the larynx, cancer of the pharynx, and cancer of the urogenital system (except the prostate).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of roofing and flooring materials; asbestos cement sheet and pipe products; and military equipment.

The applicable sections of the M21-1MR note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect. The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

The Veteran served on board both the U.S.S. Huse and the U.S.S. Stephen Potter.  He does not allege any specific event resulted in exposure to asbestos, instead he suggests that his duties brought him into regular contact with asbestos as it was throughout the ship.  The Veteran's MOS was radio operator.  A radio operator is not one of the major occupations and does not preform duties similar in nature to one of the major occupations that the M21-1MR lists as involving exposure to asbestos.  Nevertheless, as asbestos was still widely used on Navy ships in the early 1950's, it is at least as likely as not that the Veteran had at least a minimum exposure to asbestos.  Thus, affording the Veteran the benefit of the doubt, he was exposed to asbestos during active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In regards to the M21-1MR's exclusion of prostate cancer from urogenital cancers related to inhalation of asbestos fibers, the Board notes that VA's General Counsel determined that the M21-1MR provisions discussing asbestos and asbestos-related diseases generally are not substantive in nature.  VAOPGCPREC 4-2000 (April 13, 2000).  Rather, the manual provisions were designed in order to provide VA with guidance in developing claims involving asbestos exposure. 

A review of the Veteran service treatment records shows the Veteran was seen on multiple occasions for genitourinary problems, including an in-service diagnosis of glomerulonephritis.  However, a prostate condition, including prostate cancer, is not diagnosed during service.  Furthermore, the Veteran's October 1955 discharge Report of Medical Examination indicates a normal clinical evaluation of the genitourinary urinary system.  In light of this evidence the Board concludes that no chronic prostate condition manifested in service and any genitourinary problems were acute and resolved prior to discharge.  

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  VA treatment records confirm a diagnosis of prostate cancer, status post a radical prostatectomy performed in 1994.  Moreover, as noted, the Veteran had in-service genitourinary problems and in-service asbestos exposure.  The remaining question, therefore, is whether there is competent evidence of a nexus between the Veteran's prostate cancer and either in-service genitourinary problems or in-service asbestos exposure.  The Board finds a preponderance of the evidence is against such a finding.

Turing to the evidence of record, the Veteran has not produced a competent opinion establishing an etiological link between his current prostate cancer and any in-service event.  The Veteran has submitted journal articles, internet articles, and email exchanges with such organizations as the National Institute of Health discussing a possible link between prostate cancer and asbestos exposure.  Nevertheless, the evidence does not establish that prostate cancer in persons exposed to asbestos is at least as likely as not the result of that exposure.  At best this evidence indicates there is a possibility of the two being related and suggests further study before a more definitive conclusion can be reached.      

The Board observes that the standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

Additionally, the Board acknowledges the Veteran's own assertion that his prostate cancer is related to active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, a broken bone, he is not shown to have the education or expertise needed to establish competency to independently opine as to the specific etiology of a complex condition like prostate cancer.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

The only medical opinion that directly addresses the relationship between the Veteran's prostate cancer and active duty service, that of the April 2015 VA medical examiner, concludes it is less likely than not that the Veteran's prostate cancer is caused by in-service asbestos exposure, in-service genitourinary system problems, or any other aspect of active duty service.  In supporting this conclusion the VA examiner notes that "[t]here is currently not enough medical evidence to conclusively state that asbestos can cause prostate cancer."  Also, the Veteran's in-service genitourinary system problem was diagnosed as glomerulonephritis, which is a disease that affects the kidneys not the prostate.  Moreover, the examiner noted a review of the service medical records reveals no evidence indicating an increased risk of prostate cancer.  

Finally, the Veteran has not alleged that he has suffered from prostate cancer or prostate cancer symptoms continuously since service and the evidence does not indicate such.  As noted in the April 2015 VA examination report the Veteran was first diagnosed with prostate cancer in 1994, almost 40 years after service.  This lapse in time between active duty service and the first diagnosis and treatment of prostate cancer weigh against any assertion of continuity of symptomatology.  Additionally, there has been no assertion that prostate cancer manifested to a compensable degree within one year of service separation and the record is devoid of evidence suggesting such a manifestation.    

In summation, the evidence of record does not support a finding that prostate cancer manifested during the Veteran's active duty service.  Furthermore, the claims file includes articles indicating the possibility of a link between prostate cancer and asbestos exposure, but that is inadequate to establish that it is at least as likely as not the this Veteran's prostate cancer is caused by or the result of such exposure.  The only medical examiner to opine directly on the Veteran's case concluded that it is less likely than not the Veteran's prostate cancer is caused by in-service asbestos exposure, in-service genitourinary system problems, or any other aspect of active duty service.  Finally, the Veteran's prostate cancer is no presumptively related to active duty service as the Veteran has not suffered from prostate cancer or prostate cancer symptoms since service and prostate cancer did not manifest to a degree of 10 percent within a year of service separation.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for prostate cancer thus the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).
  

ORDER

Entitlement to service connection for prostate cancer is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


